                       1 LARS T. FULLER (No. 141270)
                         SAM TAHERIAN (No. 170953)
                       2 THE FULLER LAW FIRM, P.C.
                         60 No. Keeble Ave.
                       3 San Jose, CA 95126
                         Telephone: (408)295-5595
                       4 Facsimile: (408) 295-9852

                       5 Attorney for Debtor

                       6

                       7

                       8
                                                         UNITED STATES BANKRUPTCY COURT
                       9
                                                         NORTHERN DISTRICT OF CALIFORNIA
                      10
                                                                        SAN JOSE DIVISION
                      11
                           In re:                                                        CASE NO.: 21-50915-SLJ
FULLER LAW FIRM, PC




                      12
 SAN JOSE, CA 95126




                           PIERCE CONTRACTORS, INC                                       DECLARATION OF DEBTOR IN
 60 N. KEEBLE AVE




                      13                                                                 SUPPORT OF MOTION TO VALUE
     (408) 295-5595




                                                               Debtor                    COLLATERAL OF SASSAN RAISSI, ET
                      14                                                                 AL FOR THE PURPOSE OF MODIFYING
                                                                                         LIEN ON 194 LANTZ DR., MORGAN
                      15                                                                 HILL, CA

                      16                                                                 CHAPTER 11
                                                                                         [Subchapter V]
                      17
                                                                                         Date:     None Set
                      18                                                                 Time:     None Set
                                                                                         Court:    None Set
                      19

                      20
                                    I, Richard Pierce, declare and say:
                      21

                      22            1.       I am the sole owner of Debtor Pierce Contractor’s Inc., a plumbing contractor.

                      23            2.       I caused Debtor to file a petition under Subchapter V of Chapter 11 on July 9, 2021.

                      24            3.       Debtor is the title holder of real property at 194 Lantz Dr., Morgan Hill, CA 95037
                      25
                           [hereinafter “Property”].
                      26
                                    4.       The Property is delinquent in property taxes for tax year 2020/2021 in the amount of
                      27
                           $60,180.03.
                      28                                                             1
                           Declaration of Debtor in Support of Motion to Value Collateral of Sassan Raissi, a Sole Individual, as to an undivided,
                                               et al for The Purpose of Modifying Lien on 194 Lantz Dr., Morgan Hill, CA
                      Case: 21-50915         Doc# 9-2       Filed: 07/09/21        Entered: 07/09/21 17:17:34              Page 1 of
                                                                        63
                       1           5.       On or about May 2, 2019 I, as CEO of Debtor and individually, executed a promissory

                       2   note (“1st Note”) secured by deed of trust in favor of Sassan Raissi, a sole individual, as to an
                       3
                           undivided 600/1,429,000 interest; Jerry Kiachian, a married man as is sole and separate property, as
                       4
                           to an undivided 629,500/1,429,000 interest; Mohsen Keyashian, a married man as his sole and
                       5
                           separate property, as to an undivided 200,000/1,429,000 interest (“Lender” hereinafter). The original
                       6
                           balance of the 1st Note was $1,429,000. The Note provided for interest at 10.99% per annum payable
                       7

                       8   in 24 partially amortized installments of $13,253.94/month. The Note further provided for a default

                       9   interest rate of 6.00% per annum, in addition to the note rate of 10.99%. The Note further provided
                      10   for a balloon late charge of $142,900.00. The Note further provided for, at the option of the
                      11
                           beneficiary, compounded interest on any insufficient payment. A true and correct copy of the 1st Note
FULLER LAW FIRM, PC




                      12
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                           is attached hereto as Exibit”1”.
                      13
     (408) 295-5595




                                   6.        On May 8, 2019 I, in my capacity of CEO of Pierce Contractor’s Inc. and individually
                      14

                      15   as co-borrower, executed before a notary public a Deed of Trust (“1st Trust Deed” hereinafter) in

                      16   favor of Lender recorded against the Property on May 24, 2019 as Document No. 24188236 in the

                      17   Official Records of Santa Clara County. A true and correct copy of the 1st Trust Deed (without
                      18   riders) is attached hereto as Exhibit “2”.
                      19
                                   7.       Pursuant to the Proof of Claim No. 2-1 filed on Feb. 20, 2020 in Debtor’s prior Chapter
                      20
                           11 case, I am informed and believe that the balance of the 1st Note was $1,614,709.91 as of that date.
                      21
                           A true and correct copy of POC 2-1 (without attachments) is attached hereto as Exhibit “3”.
                      22

                      23           8.        On June 21, 2021, Lender published a Notice of Trustee’s Sale indicating that the

                      24    unpaid balance is $2,117,029.61. A true and correct copy of the Notice of Trustee’s sale is attached

                      25    hereto as Exhibit “4”.
                      26
                                   9.        On or about May 8, 2019, I, as sole director of Debtor, executed an Installment Note
                      27
                            (“2nd Note” hereinafter) secured by a Deed of Trust (“2nd Trust Deed” hereinafter) in favor of Richard
                      28                                                     2
                           Declaration of Debtor in Support of Motion to Value Collateral of Sassan Raissi, a Sole Individual, as to an undivided,
                                               et al for The Purpose of Modifying Lien on 194 Lantz Dr., Morgan Hill, CA
                      Case: 21-50915         Doc# 9-2       Filed: 07/09/21        Entered: 07/09/21 17:17:34              Page 2 of
                                                                        63
                       1    W. Joyce and Yong Cha Joyce recorded against the Property on May 24, 2019 as Document No.

                       2    24188237 in the Official Records of Santa Clara County. The original balance of the 2nd Note was
                       3
                            $470,000.
                       4
                                   10.       Pursuant to the Proof of Claim No. 6-1 filed on Apr. 1, 2021 in Debtor’s prior case, I
                       5
                            am informed and believe that the balance of the 2nd Note was $487,799.84 as of that date. The 2nd
                       6
                            Note provides for payments of interest in the amount of $2,154.16/month at the rate of 5.5% per
                       7

                       8    annum.

                       9           11.       Pursuant to their proof of claim, the balance of the 2nd Note was $487,799.84 as of Jan.
                      10    31, 2020, the time of the filing of the prior petition. I estimate that the current balance is $526,575.
                      11
                                   12.       On or about May 8, 2019, I, in my capacity as sole Director of Debtor, executed an
FULLER LAW FIRM, PC




                      12
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                            Installment Note (“3rd Note” hereinafter) secured by a Deed of Trust (“3rd Trust Deed” hereinafter) in
                      13
     (408) 295-5595




                            favor of Richard W. Joyce and Yong Cha Joyce recorded against the Property on May 24, 2019 as
                      14

                      15    Document No. 24188238 in the Official Records of Santa Clara County. The original balance of the

                      16    3rd Note was $300,000.

                      17           13.       Pursuant to the Proof of Claim No. 7-1 filed on Apr. 1, 2021, I am informed and
                      18    believe that the balance of the 3rd Note was $311,361.68 as of Jan. 31, 2020. I estimate that the
                      19
                            current balance is $336,112.
                      20
                                   14.       Michael Barcells of Barcells & Associates, a Certified Residential Real Estate
                      21
                            Appraiser, appraised the Property and opined that the value of the Property was $1,750,000 as of Feb.
                      22

                      23    2021. A true and correct copy of the appraisal is attached hereto as Exhibit “5”.

                      24           15.       Pursuant to Redfin.com, the median price of real property in Morgan Hill, CA was

                      25    $1,125,000 as of Feb. 2021 but is $1,242,500 as of June 2021, an increase of 10.4%. On the other
                      26
                            hand, I have begun remodeling of the kitchen and bathroom tearing out non-function and obsolete
                      27
                            appliances, leaving voids or temporarily replacing these with low end functional appliances.
                      28                                                    3
                           Declaration of Debtor in Support of Motion to Value Collateral of Sassan Raissi, a Sole Individual, as to an undivided,
                                               et al for The Purpose of Modifying Lien on 194 Lantz Dr., Morgan Hill, CA
                      Case: 21-50915         Doc# 9-2       Filed: 07/09/21        Entered: 07/09/21 17:17:34              Page 3 of
                                                                        63
                       1           16.      In Feb. 2021 and March 2021 I listed the Property for sale for $1,850,000. There was a

                       2    single offer of $1,750,000.
                       3
                                   17.       Based on the facts set forth herein, I opine that the value of the Property is $1,800,000.
                       4
                                   I declare under penalty of perjury under the laws of the United States of America that the
                       5
                            foregoing is true and correct.
                       6

                       7

                       8

                       9           Respectfully submitted,

                      10            Dated: July 7, 2021

                      11                                                                      By: Richard Pierce_
FULLER LAW FIRM, PC




                      12
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                      13
     (408) 295-5595




                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28                                                             4
                           Declaration of Debtor in Support of Motion to Value Collateral of Sassan Raissi, a Sole Individual, as to an undivided,
                                               et al for The Purpose of Modifying Lien on 194 Lantz Dr., Morgan Hill, CA
                      Case: 21-50915         Doc# 9-2       Filed: 07/09/21        Entered: 07/09/21 17:17:34              Page 4 of
                                                                        63
           EXHIBIT 1



Case: 21-50915   Doc# 9-2   Filed: 07/09/21   Entered: 07/09/21 17:17:34   Page 5 of
                                        63
        Case 20-50182   Claim 2-1   Filed 02/20/20   Desc Main Document   Page 8 of 17




Case: 21-50915   Doc# 9-2      Filed: 07/09/21       Entered: 07/09/21 17:17:34          Page 6 of
                                           63
        Case 20-50182   Claim 2-1   Filed 02/20/20   Desc Main Document   Page 9 of 17




Case: 21-50915   Doc# 9-2      Filed: 07/09/21       Entered: 07/09/21 17:17:34          Page 7 of
                                           63
        Case 20-50182   Claim 2-1   Filed 02/20/20   Desc Main Document   Page 10 of 17




Case: 21-50915   Doc# 9-2      Filed: 07/09/21        Entered: 07/09/21 17:17:34          Page 8 of
                                           63
           EXHIBIT 2



Case: 21-50915   Doc# 9-2   Filed: 07/09/21   Entered: 07/09/21 17:17:34   Page 9 of
                                        63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 10 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 11 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 12 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 13 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 14 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 15 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 16 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 17 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 18 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 19 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 20 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 21 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 22 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 23 of
                                         63
            EXHIBIT 3



Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 24 of
                                         63
         Case 20-50182   Claim 2-1   Filed 02/20/20   Desc Main Document   Page 1 of 17




Case: 21-50915   Doc# 9-2      Filed: 07/09/21 Entered: 07/09/21 17:17:34             Page 25 of
                                            63
         Case 20-50182   Claim 2-1   Filed 02/20/20   Desc Main Document   Page 2 of 17




Case: 21-50915   Doc# 9-2      Filed: 07/09/21 Entered: 07/09/21 17:17:34             Page 26 of
                                            63
         Case 20-50182   Claim 2-1   Filed 02/20/20   Desc Main Document   Page 3 of 17




Case: 21-50915   Doc# 9-2      Filed: 07/09/21 Entered: 07/09/21 17:17:34             Page 27 of
                                            63
         Case 20-50182   Claim 2-1   Filed 02/20/20   Desc Main Document   Page 4 of 17




Case: 21-50915   Doc# 9-2      Filed: 07/09/21 Entered: 07/09/21 17:17:34             Page 28 of
                                            63
         Case 20-50182   Claim 2-1   Filed 02/20/20   Desc Main Document   Page 5 of 17




Case: 21-50915   Doc# 9-2      Filed: 07/09/21 Entered: 07/09/21 17:17:34             Page 29 of
                                            63
         Case 20-50182   Claim 2-1   Filed 02/20/20   Desc Main Document   Page 6 of 17




Case: 21-50915   Doc# 9-2      Filed: 07/09/21 Entered: 07/09/21 17:17:34             Page 30 of
                                            63
         Case 20-50182   Claim 2-1   Filed 02/20/20   Desc Main Document   Page 7 of 17




Case: 21-50915   Doc# 9-2      Filed: 07/09/21 Entered: 07/09/21 17:17:34             Page 31 of
                                            63
            EXHIBIT 4



Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 32 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 33 of
                                         63
Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 34 of
                                         63
            EXHIBIT 5



Case: 21-50915   Doc# 9-2   Filed: 07/09/21 Entered: 07/09/21 17:17:34   Page 35 of
                                         63
         FROM:
         MICHAEL J. BARCELLS
         4455 ESTA LANE
         SOQUEL, CA 95073


         TO:


         Richard Pierce
         194 Lantz Drive
         Morgan Hill, CA 95037


         Re: Property:      194 Lantz Drive
                            Morgan Hill, CA 95037
               Clients:     Richard Pierce
               File No.:    21-013



         In accordance with your request, I have appraised the above referenced property. The current report of that appraisal
         made effective February 3, 2021, is attached. The opinion of Market value is .......................................... $1,750,000.

         The purpose of this appraisal is to provide an opinion of the Market Value of the property described in this appraisal
         report, as improved, in unencumbered fee simple title of ownership made for the private use by the client Richard Pierce
         and is not for any other purpose.

         This Scope of Work of this report is based on a physical analysis of the site and the improvements, a locational analysis
         of the Coyote Valley area and adjoining neighborhoods of Morgan Hill in Santa Clara County, and an economic analysis
         of the market for properties such as the subject. The appraisal was developed and the report was prepared in
         accordance with the Uniform Standards of Professional Appraisal Practice.

         The value conclusions reported are as of the effective date stated in the body of the report made as of February 3, 2021.

         It has been a pleasure to assist you. Please do not hesitate to contact me if I can be of additional service to you.




         Sincerely,




         MICHAEL J. BARCELLS Certification #AR015021
         Office: 831-479-0432
         E-mail: barcells@comcast.net




Case: 21-50915             Doc# 9-2              Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                    Page 36 of
                                                              63
                                APPRAISAL OF REAL PROPERTY



                                                 LOCATED AT:
                                                  194 Lantz Drive
                                                   Map C6 896
                                               Morgan Hill, CA 95037




                                                        FOR:
                                                  Richard Pierce
                                                  194 Lantz Drive
                                               Morgan Hill, CA 95037




                                                      AS OF:
                                                   February 3, 2021




                                                          BY:
                                                Michael J.Barcells
                                                  4455 Esta Lane
                                                Soquel, CA 95073
                                              Certification #AR015021




                                                   Barcells & Associates

                      Form GA2 — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915   Doc# 9-2       Filed: 07/09/21 Entered: 07/09/21 17:17:34                          Page 37 of
                                             63
                                                                                                                          Barcells & Associates

  RESIDENTIAL APPRAISAL SUMMARY REPORT                                                                                                                                                    File No.: 21-013
                                     Property Address: 194 Lantz Drive                                                               City: Morgan Hill                                 State: CA         Zip Code: 95037
                                     County: Santa Clara                                                Legal Description: Map C6 896




   SUBJECT
                                                                                                                                                  Assessor's Parcel #:        712-04-100
                                     Tax Year: 2020-21            R.E. Taxes: $ 25,312             Special Assessments: $ 0.00                    Borrower (if applicable):     N/A
                                     Current Owner of Record:          Pierce Contractors, Inc                                         Occupant:           Owner           Tenant           Vacant            Manufactured Housing
                                     Project Type:              PUD          Condominium             Cooperative          Other (describe) Single Family Residence HOA: $ 0.00                               per year        per month
                                     Market Area Name:         Coyote Valley - Morgan Hill                                                Map Reference: 896-C7                                Census Tract: 5121.00
                                     The purpose of this appraisal is to develop an opinion of:              Market Value (as defined), or          other type of value (describe) N/A
                                     This report reflects the following value (if not Current, see comments):               Current (the Inspection Date is the Effective Date)               Retrospective           Prospective
   ASSIGNMENT



                                     Approaches developed for this appraisal:              Sales Comparison Approach            Cost Approach           Income Approach (See Reconciliation Comments and Scope of Work)
                                     Property Rights Appraised:              Fee Simple           Leasehold           Leased Fee          Other (describe) N/A
                                     Intended Use: The Intended Use of this Appraisal Report is to provide an opinion of the market value of the subject property for the client Richard
                                      Pierce for his private use.
                                     Intended User(s) (by name or type): The Intended Users are the client Richard Pierce, and Real Estate Agent Julian "Derek" Deaton.
                                     Client: Richard Pierce                                                            Address: 194 Lantz Drive, Morgan Hill, CA 95037
                                     Appraiser:      Michael J.Barcells                                                Address: 4455 Esta Lane, Soquel, CA 95073
                                     Location:                Urban                Suburban           Rural              Predominant             One-Unit Housing             Present Land Use              Change in Land Use
                                     Built up:                Over 75%             25-75%             Under 25%           Occupancy             PRICE              AGE      One-Unit           75 %        Not Likely
                                     Growth rate:             Rapid                Stable             Slow                 Owner 70            $(000)              (yrs) 2-4 Unit                  %       Likely *        In Process *
   MARKET AREA DESCRIPTION




                                     Property values:         Increasing           Stable             Declining            Tenant 30             400 Low             0      Multi-Unit             % * To: N/A
                                     Demand/supply:           Shortage             In Balance         Over Supply          Vacant (0-5%)       3,500 High 130 Comm'l                             5%
                                     Marketing time:          Under 3 Mos.         3-6 Mos.           Over 6 Mos.          Vacant (>5%) 1,500 Pred 40                       Open               20 %
                                     Market Area Boundaries, Description, and Market Conditions (including support for the above characteristics and trends):                       The subject property is located in the
                                      Coyote Valley area of Morgan Hill bordered by South San Jose to the north, San Martin south, foothills to the west and Anderson Lake area to
                                      the east. This area consists of farms, ranchettes and custom homes. Highway 101 access is 2 miles north at Bailey Avenue. Local shopping
                                      and services are along Monterey Road in central Morgan Hill. Local schools are in the Morgan Hill Unified School District. Area appeal is consi-
                                      dered average for this area of Santa Clara County. Recreational beaches on the Monterey Bay are west in the Santa Cruz area. Major em-
                                      ployment centers are north in San Jose and within commute range to the Silicon Valley and the general San Francisco Bay area region. Market
                                      conditions are being influenced by the Coronavirus pandemic. Interest rates are at record lows. Market time is 90 days given adequate market-
                                      ing practices. Sale prices stabilized in 2019 after several years of increases following the market declines from the great recession beginning in
                                      2007 through June 2009. The 2020-21 market has showed signs of increasing during Covid 19 and post Central California wildfire relocations.
                                     Dimensions: 229.15 x 359.96 x 241.08 x 369.72                                                                       Site Area: 1.97 Acres
                                     Zoning Classification: A-40A                                                                                        Description: Agricultural - Allows for Single Family Use
                                                                                                                 Zoning Compliance:           Legal          Legal nonconforming (grandfathered)              Illegal        No zoning
                                     Are CC&Rs applicable?              Yes       No         Unknown        Have the documents been reviewed?               Yes       No Ground Rent (if applicable) $                 N/A / N/A
                                     Highest & Best Use as improved:              Present use, or           Other use (explain) The subject's agricultural "A-40A" zoning dictates legal conforming
                                      residential and/or including agricultural use. The Highest and Best Use for the subject property is "As Improved" single family residential.
                                     Actual Use as of Effective Date: Single Family Residence                                              Use as appraised in this report: Single Family Residence
                                     Summary of Highest & Best Use:            The subject is currently a single family residence. The "A-40A" zoning allows for one single family dwelling, one
   SITE DESCRIPTION




                                      second dwelling unit, home occupations, small scale agriculture, greenhouses, wineries, private stables, paddocks, schools, open space, and
                                      recreational uses. The Highest and Best Use is single family residential. The Highest and Best Use as "Vacant" is single family residential.
                                     Utilities        Public Other         Provider/Description       Off-site Improvements Type                            Public Private Topography Level
                                     Electricity                        Public/P.G. & E.              Street          Asphalt                                                 Size             Typical for the Area
                                     Gas                                Private/Propane               Curb/Gutter None                                                        Shape            Rectangular
                                     Water                              Private/Shared Well Sidewalk                  None                                                    Drainage         Appears Adequate
                                     Sanitary Sewer                     Private/Septic                Street Lights None                                                      View             Pastoral Hills
                                     Storm Sewer                        None/Natural Runoff Alley                     None                                                    Access           Private Lantz Drive
                                     Other site elements:           Inside Lot        Corner Lot         Cul de Sac         Underground Utilities         Other (describe)
                                     FEMA Spec'l Flood Hazard Area              Yes        No FEMA Flood Zone Zone X                     FEMA Map # 06085C 0436 H                                FEMA Map Date 05/18/2009
                                     Site Comments: The subject site is located on privately maintained Lantz Drive a 30+- foot right-of-way in the Coyote Valley area of Morgan Hill.
                                      The site has a concrete driveway leading to the residence, 3 car garage and open parking area. Site improvements include front porch, patios
                                      and pergola with pastoral views. The subject's water is sourced from Lantz Drive Mutual shared well water system and storage tanks. Septic
                                      and propane gas tank systems are typical for the area. There are no appraent adverse site factors noted affecting the subject's marketability.
                                     General Description                             Exterior Description                          Foundation                           Basement                None       Heating Central
                                     # of Units        1                  Acc.Unit Foundation               Concrete Perim. Slab                  Garage                Area Sq. Ft. None                  Type       Forced Air
                                     # of Stories 2                                   Exterior Walls        Stucco-Brick           Crawl Space Yes                      % Finished N/A                     Fuel       Propane
                                     Type        Det.      Att.                       Roof Surface          Comp. Shingle Basement None                                 Ceiling         N/A                Solar      None
                                     Design (Style) Contemporary                      Gutters & Dwnspts. Both-Metal                Sump Pump           None             Walls           N/A                Cooling Central
                                         Existing       Proposed         Und.Cons. Window Type              Hung-Case              Dampness            None             Floor           N/A                Central Forced Air
                                     Actual Age (Yrs.)       26                       Storm/Screens         None/Screens           Settlement See Report                Outside Entry N/A                  Other      None
   DESCRIPTION OF THE IMPROVEMENTS




                                     Effective Age (Yrs.) 15                         Insulation             Insulation             Infestation See Report                                                  Wall AC None
                                     Interior Description                               Appliances            Attic     None Amenities                                                               Car Storage               None
                                     Floors            OakHardwood-Carpet Refrigerator                        Stairs          Fireplace(s) # 2                     Woodstove(s) # 0                  Garage # of cars ( 6 Tot.)
                                     Walls             Gypsum Board                     Range/Oven            Drop Stair      Patio      Concrete                            Spot Lights              Attach.
                                     Trim/Finish       Wood-Paint                       Disposal              Scuttle         Deck       None                                Crown Moldings Detach. 2
                                     Bath Floor        Marble-Tile                      Dishwasher            Doorway         Porch Front Covered                            TrashCompactor Blt.-In
                                     Bath Wainscot Marble-Tile                          Fan/Hood              Floor           Fence Wood & Wire                              2 Wet Bars              Carport
                                     Doors             Wood                             Microwave             Heated          Pool       None                                Pantry                  Driveway 4
                                     Closets           Standard + Walk-In               Washer/Dryer P Finished               Spa        None                                Ceiling Fans             Surface Concrete
                                     Finished area above grade contains:                  10 Rooms                     4 Bedrooms                  5.0 Bath(s)                4,670 Square Feet of Gross Living Area Above Grade
                                     Additional features:        The subject is a contemporary style built in 1995 consisting of 4 bedrooms, 5 full baths, 2 fireplaces, 3 car built-in finished
                                      garage, pergola, front porch, open concrete patios with pastoral hillside views located on 1.97 acres in the Coyote Valley area of Morgan Hill.
                                     Describe the condition of the property (including physical, functional and external obsolescence):             There are oak hardwood floors & wall-to-wall carpets through-
                                      out; granite counters-island, maple wood cabinets & built-in Kitchenaid appliances in kitchen; baths with tile floors, tub-showers-vanities; granite
                                      floor, stall shower, jacuzzi tub & dual vanitites in master bath with walk-in closet; wet bars & fireplaces in master & family room; built-in cabinets
                                      bookcases & desk; crown moldings; piggy back laundry in lower bath; 2nd level laundry room; ceiling fans; spot lights; security cameras; alarm.
                                      Deficiencies & repairs needed are disclosed in a property inspection report dated 12/03/2020 by Farnum Inspection Service. A roof
                                      inspection dated 01/08/2021 by Economy Roofing discloses faulty roof installation with repair cost estimates of $45,000 to $50,000.
                                      A pest report dated 11/16/2020 by Tyler Termite Control discloses fungus/dry rot repairs at $27,250. Total repair costs = $175,000+-.
                                                                                   Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                  Form GPRES2 — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE                                                                           3/2007

Case: 21-50915                                                       Doc# 9-2                      Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                                                     Page 38 of
                                                                                                                63
  RESIDENTIAL APPRAISAL SUMMARY REPORT                                                                                                                                              File No.: 21-013
                               My research         did        did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
                               Data Source(s): SANTA CLARA COUNTY RECORDER, ASSESSOR'S OFFICE AND MLS-LISTINGS MULTIPLE LISTING SERVICE.




   TRANSFER HISTORY
                                        1st Prior Subject Sale/Transfer           Analysis of sale/transfer history and/or any current agreement of sale/listing:         The last market sale was on 05/24/2019
                               Date:        05/24/2019                            at $2,200,000. The subject is currently listed for sale on the MLS Multiple Listing Service #ML81790337.
                               Price:       $2,200,000                            Originally listed on 04/25/2020 at $2,595,000, reduced on 07/08/2020 to $2,400,000, raised 07/10/2020
                               Source(s): DOC#24188235 REALIST to $2,495,000, reduced on 08/20/2020 to $2,399,000, reduced on 09/01/2020 to $2,349,000, reduced on
                                       2nd Prior Subject Sale/Transfer            09/07/2020 to $2,299,000, reduced on 12/07/2020 to $1,999,000, reduced on 02/02/2021 to $1,850,000.
                               Date:        04/14/2000                            The listing history seems to indicate a lack of interest in the subject property due to the extent of
                               Price:       $1,250,000                            the deficiencies and repairs needed as disclosed in the property inspection report by Farnum
                               Source(s): DOC#15214163 REALIST Inspection Service, roof report by Economy Roofing and pest report by Tyler Termite Control.
                               SALES COMPARISON APPROACH TO VALUE (if developed)                                 The Sales Comparison Approach was not developed for this appraisal.
                                         FEATURE                     SUBJECT                       COMPARABLE SALE # 1                           COMPARABLE SALE # 2                            COMPARABLE SALE # 3
                               Address 194 Lantz Drive                                   1158 Teresa Lane                               18510 Castle Hill Drive                         193 Lantz Drive
                                          Morgan Hill, CA 95037                          Morgan Hill, CA 95037                          Morgan Hill, CA 95037                           Morgan Hill, CA 95037
                               Proximity to Subject                                      4.44 Miles SE                                  4.08 Miles SE                                   0.05 Miles SE
                               Sale Price                   $                     N/A                             $      1,950,000                               $      1,855,000                              $    1,675,000
                               Sale Price/GLA               $                    /sq.ft. $       392.20 /sq.ft.                         $      460.64 /sq.ft.                          $      471.03 /sq.ft.
                               Data Source(s)                Inspection                  MLS# 81799085 - REALIST                        MLS# 81815449 - REALIST                         MLS# 81783318 - REALIST
                               Verification Source(s)        County Records              County Records-DOC#24772425 County Records-DOC#24768908 County Records-DOC#24580987
                                 VALUE ADJUSTMENTS                 DESCRIPTION                 DESCRIPTION            +(-) $ Adjust.          DESCRIPTION            +(-) $ Adjust.          DESCRIPTION          +(-) $ Adjust.
                               Sales or Financing            N/A                         All Cash                                       Conventional                                    Conventional
                               Concessions                                               None Known                                     None Known                                      None Known
                               Date of Sale/Time             N/A                         01/04/2021 C.O.E.                              12/30/2020 C.O.E.                               08/19/2020 C.O.E.
                               Rights Appraised              Fee Simple                  Fee Simple                                     Fee Simple                                      Fee Simple
                               Location                      Coyote Valley               Llagas Road                                    Castle Hill Estates                             Coyote Valley
                               Site                          1.97 Acres/Level            2.22 Acres/Sloping                +50,000 1.85 Acres/Sloping                      +50,000 2.72 Acres/Level                    -50,000
                               View                          Pastoral Hills              Wooded Hills                                   Valley-City Lights                  -50,000 Pastoral Hills
                               Design (Style)                Contemporary                Mediterranean                                  Contemporary                                    Traditional Ranch
                               Quality of Construction       Good                        Good                                           Good                                            Good
                               Age                           26                          23                                             40-Updated                                      43-Remodel
                               Condition                     Average                     Good                             -100,000 Average+                                 -50,000 Good                              -100,000
                               Above Grade                    Total Bdrms Baths          Total Bdrms Baths                              Total Bdrms Baths                               Total Bdrms Baths
                               Room Count                      10      4       5.0        12       5        5.0                          10      4        3.1              +40,000 9             4        3.1          +40,000
                               Gross Living Area                         4,670 sq.ft.                 4,972 sq.ft.          -30,000                 4,027 sq.ft.           +65,000                   3,556 sq.ft.    +111,500
                               Basement & Finished           No Basement                 No Basement                                    No Basement                                     No Basement
                               Rooms Below Grade
                               Functional Utility            Repairs Needed*             Good                             -100,000 Good                                   -100,000 Good                               -100,000
                               Heating/Cooling               F-Air + C-Air               F-Air + C-Air                                  F-Air + C-Air                                   F-Air + C-Air
                               Energy Efficient Items        Thermo Panes                Solar Electric                     -20,000 Thermo Panes                                        Solar Electric                 -20,000
   SALES COMPARISON APPROACH




                               Garage/Carport                3 Car Garage                3 Car Garage                                   3 Car Garage                                    3 Car Garage
                               Porch/Patio/Deck              Porch-Patios                Porch-Patios-Deck                              Porch-Patio-Decks                               Porch-Decking
                               Fireplace/Woodstove           2 Fireplaces                3 Fireplaces                        -5,000 3 Fireplaces                             -5,000 1 Fireplace                         +5,000
                               Pool/Spa                      No Pool-Spa                 Hot Tub                             -5,000 Hot Tub                                  -5,000 No Pool-Spa
                               Auxiliary Structures          Pergola                     None                              +10,000 Pergola                                              Pergola
                               Auxiliary Features            None                        Built-In Bar-B-Q                    -5,000 None                                                None
                               Days on Market                N/A                         170 D.O.M.                                     54 D.O.M.                                       72 D.O.M.
                               Net Adjustment (Total)                                              +         - $          -205,000               +          - $             -55,000             +          - $        -113,500
                               Adjusted Sale Price                                            Net        10.5 %                              Net         3.0 %                              Net          6.8 %
                               of Comparables                                               Gross        16.7 % $        1,745,000 Gross                19.7 % $        1,800,000 Gross                 25.5 % $    1,561,500
                               Summary of Sales Comparison Approach               Most recent Comparable Sale #1 is located on a similar sized mostly sloping site inferior to the subject's
                                level site in the Llagas Road area with wooded hillside views. This slightly larger custom Mediterranean style home with 3 car garage and
                                electrical solar system compares in actual age, however, overall condition is superior to the subject's. Sale to List Price ratio = 98.73%.

                               Comparable Sale #2 is located on a similar sized mostly sloping site in the Castle Hill Estates barea of Morgan Hill with superior valley and city
                               light views. This slightly smaller sized contemporary style home with 3 car, gazebo and hot tub is inferior in actual age, however, updated
                               condition is superior to the subjects. Sale to List Price ratio = 93.33%.

                               Comparable Sale #3 is located on a larger sized level site next door to subject's on Lantz Drive in Coyote Valley with similar pastoral and hill
                               views. This smaller sized single level traditional style home with 3 car garage and solar electrical system (owned not leased) is inferior in actual
                               age, however, remodeled condition is superior to the subject's. Sale to List Price ratio = 94%.


                               Site size adjustments were based on utility due to the subject's completely level parcel with very good utility. Differences in Gross
                               Living area were adjusted $100 per square foot contributory value. Full baths were adjusted at $25,000 and half baths at $10,000.
                               *An adjustment is made under "Functional Utility" at $100,000 as a cost to cure the subject's deficiencies, defects and items
                               requiring repair.

                               All the comparable sales utilized in this report are located on similar acreage sites in the subject's Morgan Hill market area of Santa Clara
                               County. See the attached Comparable Sales Addendum.




                               Indicated Value by Sales Comparison Approach $                    1,750,000
                                                                             Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                            Form GPRES2 — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE                                                                           3/2007

Case: 21-50915                                                 Doc# 9-2                      Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                                                     Page 39 of
                                                                                                          63
  RESIDENTIAL APPRAISAL SUMMARY REPORT                                                                                                                                       File No.: 21-013
                     COST APPROACH TO VALUE (if developed)                        The Cost Approach was not developed for this appraisal.
                     Provide adequate information for replication of the following cost figures and calculations.
                     Support for the opinion of site value (summary of comparable land sales or other methods for estimating site value):                      Due to the lack of vacant raw land sales
                     located in the subject's Morgan Hill area the Land Value was abstracted.




                     ESTIMATED          REPRODUCTION OR           REPLACEMENT COST NEW                           OPINION OF SITE VALUE                                            =$       767,500
   COST APPROACH



                     Source of cost data: MARSHALL & SWIFT HANDBOOKS                                             DWELLING                     4,670 Sq.Ft. @ $      250.00        =$ 1,167,500
                     Quality rating from cost service: 2.5        Effective date of cost data: 12/2020           BASEMENT                     None Sq.Ft. @ $                     =$
                     Comments on Cost Approach (gross living area calculations, depreciation, etc.):             Pergola                        121 Sq.Ft. @ $      100.00        =$         12,100
                      The Replacement Cost Approach calculations are based on Marshall &                                                             Sq.Ft. @ $                   =$
                      Swift Handbooks and this appraiser's knowledge of local contractor's                                                           Sq.Ft. @ $                   =$
                      costs. Depreciation is based on the condition of the improvements con-                     Porch-Patios                                                     =$         50,000
                      sidered to be average on February 3, 2021. The land value was derived                      Garage/Carport                 848 Sq.Ft. @ $      100.00        =$         84,800
                      through the abstraction method due to the limited land sales data of                       Total Estimate of Cost-New                                       =$ 1,314,400
                      similar vacant acreage sites available in the subject's Morgan Creek                       Less               Physical       Functional   External
                      market area. The Land / Improvement ratio is considered typical for the                    Depreciation             281,676      100,000                    =$(      381,676)
                      Coyote Valley area. There are no external inadequacies affecting the                       Depreciated Cost of Improvements                                 =$       932,724
                      subject's marketability noted. Please note: The deficiencies, defects                      ''As-is'' Value of Site Improvements                             =$         50,000
                      and repairs needed as stated in the aforementioned inspection                                                                                               =$
                      reports are adjusted $100,000 under "Functional Utility".                                                                                                   =$
                     Estimated Remaining Economic Life (if required):                                   55 Years INDICATED VALUE BY COST APPROACH                                 =$     1,750,224
                     INCOME APPROACH TO VALUE (if developed)                    The Income Approach was not developed for this appraisal.
   INCOME APPROACH




                     Estimated Monthly Market Rent $           N/A              X Gross Rent Multiplier          N/A             =$               N/A             Indicated Value by Income Approach
                     Summary of Income Approach (including support for market rent and GRM):          Since the subject property does not produce rental income as of the effective
                      date of this report, the Income Approach does not apply. The Income Approach is not considered relevant for owner occupied single family
                      residences and it was not performed in this report.




                     PROJECT INFORMATION FOR PUDs (if applicable)                         The Subject is part of a Planned Unit Development.
                     Legal Name of Project: N/A
                     Describe common elements and recreational facilities:      N/A
   PUD




                     Indicated Value by: Sales Comparison Approach $ 1,750,000                 Cost Approach (if developed) $ 1,750,224            Income Approach (if developed) $ N/A
                     Final Reconciliation Since the subject is located in an area with comparable sales of similar "Like Kind" single family residential proper-
                      ties the direct Sales Comparison Approach is considered the most reliable indicator of value in this report. Additional support is pro-
                      vided by the Replacement Cost Approach. The Income Approach does not apply to the subject property as it is currently owner oc-
                      cupied and does not produce any income as of the date of this report. All comparables were given consideration with most weight
   RECONCILIATION




                      given to the most recent Comparable Sale #1. See the additional Comparable Sales #4, #5 and #6 Addendum.
                     This appraisal is made        ''as is'',     subject to completion per plans and specifications on the basis of a Hypothetical Condition that the improvements have been
                     completed,         subject to the following repairs or alterations on the basis of a Hypothetical Condition that the repairs or alterations have been completed, subject to
                     the following required inspection based on the Extraordinary Assumption that the condition or deficiency does not require alteration or repair: This Appraisal Report
                      is made "As-Is" for the purpose of providing an opinion of the Market Value of the subject property for the client and owner Richard
                      Pierce for his private use.
                         This report is also subject to other Hypothetical Conditions and/or Extraordinary Assumptions as specified in the attached addenda.
                     Based on the degree of inspection of the subject property, as indicated below, defined Scope of Work, Statement of Assumptions and Limiting Conditions,
                     and Appraiser’s Certifications, my (our) Opinion of the Market Value (or other specified value type), as defined herein, of the real property that is the subject
                     of this report is: $              1,750,000              , as of:               February 3, 2021                 , which is the effective date of this appraisal.
                     If indicated above, this Opinion of Value is subject to Hypothetical Conditions and/or Extraordinary Assumptions included in this report. See attached addenda.
                     A true and complete copy of this report contains 29 pages, including exhibits which are considered an integral part of the report. This appraisal report may not be
   ATTACHMENTS




                     properly understood without reference to the information contained in the complete report.
                     Attached Exhibits:
                            Scope of Work                    Limiting Cond./Certifications      Comparable Photos            Photograph Addenda               Sketch Addendum
                            Comparable Sales Map             Additional Sales/Listings          Cover Page                   Subject Photos                   GP Residential Addendum
                            Flood Map                        Property Profile                   Parcel Map                   Cover Letter                     Invoice (Paid)
                     Client Contact: Julian Derek Deaton                                               Client Name: Richard Pierce
                     E-Mail: derek@derekdeaton.com                                             Address: 194 Lantz Drive, Morgan Hill, CA 95037
                     APPRAISER                                                                                          SUPERVISORY APPRAISER (if required)
                                                                                                                        or CO-APPRAISER (if applicable)
   SIGNATURES




                                                                                                                        Supervisory or
                     Appraiser Name: Michael J.Barcells                                                                 Co-Appraiser Name:
                     Company: BARCELLS & ASSOCIATES                                                                     Company:
                     Phone: 831-479-0432                               Fax:                                             Phone:                                            Fax:
                     E-Mail: barcells@comcast.net                                                                       E-Mail:
                     Date of Report (Signature): February 16, 2021                                                      Date of Report (Signature):
                     License or Certification #: AR015021                                    State: CA                  License or Certification #:                                                          State:
                     Designation:      STATE CERTIFIED REAL ESTATE APPRAISER                                            Designation:
                     Expiration Date of License or Certification:     12/20/2022                                        Expiration Date of License or Certification:
                     Inspection of Subject:            Interior & Exterior      Exterior Only        None               Inspection of Subject:            Interior & Exterior                  Exterior Only            None
                     Date of Inspection:      February 3, 2021                                                          Date of Inspection:
                                                                 Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                               Form GPRES2 — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE                                                                            3/2007

Case: 21-50915                                      Doc# 9-2                     Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                                                     Page 40 of
                                                                                              63
  ADDITIONAL COMPARABLE SALES                                                                                                                               File No.: 21-013
                                         FEATURE                SUBJECT                  COMPARABLE SALE # 4                   COMPARABLE SALE # 5                     COMPARABLE SALE # 6
                               Address 194 Lantz Drive                           1740 Llagas Road                      1135 Deana Court                        275 Caldwell Court
                                          Morgan Hill, CA 95037                  Morgan Hill, CA 95037                 Morgan Hill, CA 95037                   Morgan Hill, CA 95037
                               Proximity to Subject                              4.49 Miles SE                         4.25 Miles SE                           0.53 Miles SE
                               Sale Price               $                 N/A                         $   1,400,000                         $   1,890,000                            $   1,850,000
                               Sale Price/GLA           $                /sq.ft. $     366.40 /sq.ft.                  $     464.15 /sq.ft.                    $      731.23 /sq.ft.
                               Data Source(s)           Inspection               MLS# 81795893 - REALIST               MLS# 81801240 - REALIST                 MLS# 81795820 - REALIST
                               Verification Source(s)   County Records           County Records-DOC#24699874 County Records-DOC#24640743 County Records-DOC#24563274
                                 VALUE ADJUSTMENTS            DESCRIPTION             DESCRIPTION       +(-) $ Adjust.      DESCRIPTION       +(-) $ Adjust.        DESCRIPTION        +(-) $ Adjust.
                               Sales or Financing       N/A                      Conventional                          Conventional                            Conventional
                               Concessions                                       None Known                            None Known                              None Known
                               Date of Sale/Time        N/A                      11/12/2020 C.O.E.                     10/02/2020 C.O.E.                       08/04/2020 C.O.E.
                               Rights Appraised         Fee Simple               Fee Simple                            Fee Simple                              Fee Simple
                               Location                 Coyote Valley            Llagas Valley                         Llagas Valley Acres                     Coyote Valley
                               Site                     1.97 Acres/Level         4.97 Acres/Sloping                    1.069 Acres                 +50,000 2.04 Acres/Level
                               View                     Pastoral Hills           Wooded Hills                          Wooded Hills                            Pastoral Hills
                               Design (Style)           Contemporary             Traditional                           High Ranch                              Traditional Ranch
                               Quality of Construction  Good                     Good                                  Good                                    Good
                               Age                      26                       42-Updated                            31-Updated                              43-Remodel
                               Condition                Average                  Average                               Average+                    -50,000 Good                            -100,000
                               Above Grade               Total Bdrms Baths       Total Bdrms Baths                     Total Bdrms Baths                       Total Bdrms Baths
                               Room Count                10      4      5.0       10     4      3.0          +50,000 10        5      3.1          +40,000 8           4       3.0          +50,000
                               Gross Living Area                   4,670 sq.ft.            3,821 sq.ft.      +85,000             4,072 sq.ft.      +60,000               2,530 sq.ft.     +215,000
                               Basement & Finished      No Basement              No Basement                           No Basement                             No Basement
                               Rooms Below Grade
                               Functional Utility       Repairs Needed*          Good                       -100,000 Good                         -100,000 Good                            -100,000
                               Heating/Cooling          F-Air + C-Air            F-Air + C-Air                         F-Air + C-Air                           F-Air + C-Air
                               Energy Efficient Items   Thermo Panes             Thermo Panes                          Thermo Panes                            Thermo Panes
                               Garage/Carport           3 Car Garage             2 Car Garage                +20,000 3 Car Garage                              3 Car Garage
                               Porch/Patio/Deck         Porch-Patios             Porch-Patios-Deck                     Porch-Patios-Deck                       Porch-Patios
                               Fireplace/Woodstove      2 Fireplaces             2 Fireplaces                          3 Fireplaces                  -5,000 1 Fireplace                      +5,000
                               Pool/Spa                 No Pool-Spa              Pool & Spa                 -100,000 No Pool-Spa                               Pool & Spa                  -100,000
                               Auxiliary Structures     Pergola                  Studio Unit                 -40,000 Teahouse                      -25,000 Pergola
                               Auxiliary Features       None                     None                                  Fountain-Koi Pond           -10,000 Outdoor Kitchen                  -20,000
   SALES COMPARISON APPROACH




                               Days on Market           N/A                      27 D.O.M.                             14 D.O.M.                               8 D.O.M.
                               Net Adjustment (Total)                                    +       - $         -85,000           +       - $         -40,000             +        - $         -50,000
                               Adjusted Sale Price                                   Net       6.1 %                       Net       2.1 %                         Net        2.7 %
                               of Comparables                                      Gross      28.2 % $    1,315,000 Gross           18.0 % $    1,850,000 Gross             31.9 % $     1,800,000
                               Summary of Sales Comparison Approach       Comparable Sale #4 is located in the Llagas Valley area of Morgan Hill on a larger sized sloping site with
                                wooded hillside views. This traditional style home with detached garage with studio above is inferior in actual age, however, updated condition is
                                similar to the subject's. Sale to List Price ratio = 93.39%.

                               Comparable Sale #5 is located in Llagas Valley Acres on a smaller sized site with wooded hillside views. This traditional high ranch style home
                               is inferior in actual age, however, updated condition is superior to the subject's. This property sold full price with 4 multiple offers in 14 days.

                               Comparable Sale #6 is is located on a similar sized level site on adjoining street in the subject's immediate Coyote Valley neighborhood with
                               similar pastoral hill views. This smaller traditional ranch style home with in ground pool, spa, outdoor kitchen and pergola is inferior in actual
                               age, however, remodeled condition is superior. This property bid up $25,000 over asking in 8 days. Sale to List Price ratio = 101.37%.




                                                                       Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                     Form GPRES2.(AC) — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE                                                                       3/2007

Case: 21-50915                                             Doc# 9-2                    Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                                                     Page 41 of
                                                                                                    63
  Assumptions, Limiting Conditions & Scope of Work                                                                           File No.: 21-013
    Property Address: 194 Lantz Drive                                                 City: Morgan Hill                   State: CA       Zip Code: 95037
    Client: Richard Pierce                                                 Address: 194 Lantz Drive, Morgan Hill, CA 95037
    Appraiser:    Michael J.Barcells                                       Address: 4455 Esta Lane, Soquel, CA 95073
    STATEMENT OF ASSUMPTIONS & LIMITING CONDITIONS
    — The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title to it. The appraiser
    assumes that the title is good and marketable and, therefore, will not render any opinions about the title. The property is appraised on the basis
    of it being under responsible ownership.
    — The appraiser did provide a sketch in the appraisal report to show approximate dimensions of the improvements, and any such sketch
    is included only to assist the reader of the report in visualizing the property and understanding the appraiser's determination of its size. Unless
    otherwise indicated, a Land Survey was not performed.
    — If so indicated, the appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency (or other
    data sources) and has noted in the appraisal report whether the subject site is located in an identified Special Flood Hazard Area. Because the
    appraiser is not a surveyor, he or she makes no guarantees, express or implied, regarding this determination.
    — The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question, unless specific
    arrangements to do so have been made beforehand.
    — If the cost approach is included in this appraisal, the appraiser has estimated the value of the land in the cost approach at its highest and best
    use, and the improvements at their contributory value. These separate valuations of the land and improvements must not be used in conjunction
    with any other appraisal and are invalid if they are so used. Unless otherwise specifically indicated, the cost approach value is not an insurance
    value, and should not be used as such.
    — The appraiser has noted in the appraisal report any adverse conditions (including, but not limited to, needed repairs, depreciation, the presence
    of hazardous wastes, toxic substances, etc.) observed during the inspection of the subject property, or that he or she became aware of during the
    normal research involved in performing the appraisal. Unless otherwise stated in the appraisal report, the appraiser has no knowledge of any
    hidden or unapparent conditions of the property, or adverse environmental conditions (including, but not limited to, the presence of hazardous
    wastes, toxic substances, etc.) that would make the property more or less valuable, and has assumed that there are no such conditions and
    makes no guarantees or warranties, express or implied, regarding the condition of the property. The appraiser will not be responsible for any
    such conditions that do exist or for any engineering or testing that might be required to discover whether such conditions exist. Because the
    appraiser is not an expert in the field of environmental hazards, the appraisal report must not be considered as an environmental assessment of
    the property.
    — The appraiser obtained the information, estimates, and opinions that were expressed in the appraisal report from sources that he or she
    considers to be reliable and believes them to be true and correct. The appraiser does not assume responsibility for the accuracy of such items
    that were furnished by other parties.
    — The appraiser will not disclose the contents of the appraisal report except as provided for in the Uniform Standards of Professional Appraisal
    Practice, and any applicable federal, state or local laws.
    — If this appraisal is indicated as subject to satisfactory completion, repairs, or alterations, the appraiser has based his or her appraisal report
    and valuation conclusion on the assumption that completion of the improvements will be performed in a workmanlike manner.
    — An appraiser's client is the party (or parties) who engage an appraiser in a specific assignment. Any other party acquiring this report from the
    client does not become a party to the appraiser-client relationship. Any persons receiving this appraisal report because of disclosure requirements
    applicable to the appraiser's client do not become intended users of this report unless specifically identified by the client at the time of the
    assignment.
    — The appraiser's written consent and approval must be obtained before this appraisal report can be conveyed by anyone to the public, through
    advertising, public relations, news, sales, or by means of any other media, or by its inclusion in a private or public database.
    — An appraisal of real property is not a 'home inspection' and should not be construed as such. As part of the valuation process, the appraiser
    performs a non-invasive visual inventory that is not intended to reveal defects or detrimental conditions that are not readily apparent. The presence
    of such conditions or defects could adversely affect the appraiser's opinion of value. Clients with concerns about such potential negative factors
    are encouraged to engage the appropriate type of expert to investigate.

    The Scope of Work is the type and extent of research and analyses performed in an appraisal assignment that is required to produce credible
    assignment results, given the nature of the appraisal problem, the specific requirements of the intended user(s) and the intended use of the
    appraisal report. Reliance upon this report, regardless of how acquired, by any party or for any use, other than those specified in this report by
    the Appraiser, is prohibited. The Opinion of Value that is the conclusion of this report is credible only within the context of the Scope of Work,
    Effective Date, the Date of Report, the Intended User(s), the Intended Use, the stated Assumptions and Limiting Conditions, any Hypothetical
    Conditions and/or Extraordinary Assumptions, and the Type of Value, as defined herein. The appraiser, appraisal firm, and related parties assume
    no obligation, liability, or accountability, and will not be responsible for any unauthorized use of this report or its conclusions.

    Additional Comments (Scope of Work, Extraordinary Assumptions, Hypothetical Conditions, etc.):

    The Scope of Work in this Appraisal Report included a cursory inspection of the subject property and its improvements, measuring the main
    residence, garage and gazebo, taking photographs of the subject property and its improvements, visually inspecting the comparables from at
    least the street, anaylizing market data including REIL MLS, REALIST Data, discussions with local property owners and Realtors, and a locational
    analysis of similar sized and quality properties located in the Coyote Valley area and adjoining communities in the Morgan Hill area.

    There are no Hypothetical Conditions nor Extraordinary Assumptions employed in this Appraisal Report.

    This Appraisal Report is made for the purpose of providing an opinion of the Market Value of the subject property for the client Richard Pierce for
    his private use.

                                                                    APPRAISER QUALIFICATIONS

    MICHAEL J. BARCELLS IS A CALIFORNIA STATE CERTIFIED APPRAISER #AR015021 SINCE DECEMBER 1992 WHO REGULARLY PERFORMS
    REAL PROPERTY APPRAISALS SIMILAR TO THE SUBJECT OF THIS REPORT. HE HAS MANAGED AND DEVELOPED COMMERCIAL AND RESI-
    DENTIAL REAL ESTATE, UNDERWRITTEN RESIDENTIAL LOANS, TRAINED AND MENTORED APPRAISER CANDIDATES. EDUCATION INCLUDES
    AN ASSOCIATE IN SCIENCE DEGREE IN REAL ESTATE FROM WEST VALLEY COLLEGE IN 1975, COLLEGE LEVEL AND CONTINUING EDUCATION
    COURSES IN REAL ESTATE APPRAISAL 101 AND 102, REAL ESTATE LAW AND PRACTICE, INCOME PROPERTY AND INVESTMENT STRATEGY,
    REAL ESTATE TAXATION AND EXCHANGES, REAL PROPERTY MANAGEMENT, PRINCIPLES OF REAL ESTATE AND U. S. P. A. P. UPDATE
    COURSES TO SATISFY THE STATE OF CALIFORNIA BUREAU OF REAL ESTATE APPRAISERS REQUIREMENTS.

    EMPLOYMENT HISTORY INCLUDES CHIEF APPRAISER FOR "APPRAISAL SPECIALISTS" IN 1991-92. CHIEF APPRAISER FOR "BARCELLS &
    ASSOCIATES" SINCE 1992 TO PRESENT. EXPERT WITNESS EXPERIENCE IN SUPERIOR COURT AND THE UNITED STATES FEDERAL COURT.
    HE IS CURRENTLY SERVING A 7TH TERM AS PRESIDENT OF ATHERTON PLACE HOMEOWNERS ASSOCIATION IN APTOS.
                                         Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                        Form GPRES2AD — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE                                                                         3/2007

Case: 21-50915               Doc# 9-2                    Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                                                     Page 42 of
                                                                      63
  Certifications & Definitions                                                                                                                File No.: 21-013
                Property Address: 194 Lantz Drive                                                      City: Morgan Hill                   State: CA       Zip Code: 95037
                Client: Richard Pierce                                                      Address: 194 Lantz Drive, Morgan Hill, CA 95037
                Appraiser:    Michael J.Barcells                                            Address: 4455 Esta Lane, Soquel, CA 95073
                APPRAISER'S CERTIFICATION

                I certify that, to the best of my knowledge and belief:
                — The statements of fact contained in this report are true and correct.
                — The credibility of this report, for the stated use by the stated user(s), of the reported analyses, opinions, and conclusions are limited only by
                the reported assumptions and limiting conditions, and are my personal, impartial, and unbiased professional analyses, opinions, and conclusions.
                — I have no present or prospective interest in the property that is the subject of this report and no personal interest with respect to the parties
                involved.
                — I have no bias with respect to the property that is the subject of this report or to the parties involved with this assignment.
                — My engagement in this assignment was not contingent upon developing or reporting predetermined results.
                — My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or direction
                in value that favors the cause of the client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a subsequent
                event directly related to the intended use of this appraisal.
                — My analyses, opinions, and conclusions were developed, and this report has been prepared, in conformity with the Uniform Standards of
                Professional Appraisal Practice that were in effect at the time this report was prepared.
                — I did not base, either partially or completely, my analysis and/or the opinion of value in the appraisal report on the race, color, religion,
                sex, handicap, familial status, or national origin of either the prospective owners or occupants of the subject property, or of the present
                owners or occupants of the properties in the vicinity of the subject property.
                — Unless otherwise indicated, I have made a personal inspection of the property that is the subject of this report.
                — Unless otherwise indicated, no one provided significant real property appraisal assistance to the person(s) signing this certification.

                Additional Certifications:

                1) No preliminary title report was provided to me for review, however, data on the subject property and comparables was obtained from the Santa
                Cruz County Assessor's Office, FastWeb Data Services, REALIST Property Detail Reports and my conversations with listing and/or selling agents.
                2) I have not performed services as an appraiser or in any other capacity regarding the property that is the subject of this report within the three
                year period immediately preceding acceptance of this assignment.
                3) Exposure time = 30 to 360 days. This is estimated length of time that the property interest being appraised would have been offered on the
                market prior to the hypothetical consummation of a sale at market value on the effective date of the appraisal.
                4) No value is given to any personal property in this appraisal report (i.e. washers, dryers, refrigerators, furniture, vehicles, boats, etc.).
                5) A Property Inspection Report performed by Farnum Inspection Service dated 12/03/2020 was provided to me for review.
                6) A Pest Inspection Report performed by Tyler Termite Control dated 11/16/2020 was provided to me for review.
                7) A Roof Inspection Report performed by Economy Roofing dated 01/08/2021 was provided to me for review.

                PLEASE NOTE: THE APPRAISER IS NOT A HOME INSPECTOR AND THIS APPRAISAL REPORT IS NOT A HOME INSPECTION. THE APPRAISER
                ONLY PERFORMED A VISUAL OBSERVATION OF ACCESSIBLE AREAS AND THE APPRAISAL REPORT CANNOT BE RELIED UPON TO DISCLOSE
                CONDITIONS AND/OR DEFECTS IN THE PROPERTY. PLEASE REVIEW A PROPERTY INSPECTION REPORT BY FARNUM INSPECTION SERVICE.

                DEFINITION OF MARKET VALUE *:

                Market value means the most probable price which a property should bring in a competitive and open market under all conditions requisite
                to a fair sale, the buyer and seller each acting prudently and knowledgeably, and assuming the price is not affected by undue stimulus.
                Implicit in this definition is the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions
                whereby:

                1. Buyer and seller are typically motivated;
                2. Both parties are well informed or well advised and acting in what they consider their own best interests;
                3. A reasonable time is allowed for exposure in the open market;
                4. Payment is made in terms of cash in U.S. dollars or in terms of financial arrangements comparable thereto; and
                5. The price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions
                granted by anyone associated with the sale.

                * This definition is from regulations published by federal regulatory agencies pursuant to Title XI of the Financial Institutions
                Reform, Recovery, and Enforcement Act (FIRREA) of 1989 between July 5, 1990, and August 24, 1990, by the Federal Reserve System
                (FRS), National Credit Union Administration (NCUA), Federal Deposit Insurance Corporation (FDIC), the Office of Thrift Supervision (OTS),
                and the Office of Comptroller of the Currency (OCC). This definition is also referenced in regulations jointly published by the OCC, OTS,
                FRS, and FDIC on June 7, 1994, and in the Interagency Appraisal and Evaluation Guidelines, dated October 27, 1994.

                Client Contact: Julian Derek Deaton                                                     Client Name: Richard Pierce
                E-Mail: derek@derekdeaton.com                                                     Address: 194 Lantz Drive, Morgan Hill, CA 95037
                APPRAISER                                                                                        SUPERVISORY APPRAISER (if required)
                                                                                                                 or CO-APPRAISER (if applicable)
   SIGNATURES




                                                                                                                 Supervisory or
                Appraiser Name: Michael J.Barcells                                                               Co-Appraiser Name:
                Company: BARCELLS & ASSOCIATES                                                                   Company:
                Phone: 831-479-0432                               Fax:                                           Phone:                                            Fax:
                E-Mail: barcells@comcast.net                                                                     E-Mail:
                Date Report Signed:            February 16, 2021                                                 Date Report Signed:
                License or Certification #: AR015021                                    State: CA                License or Certification #:                                                          State:
                Designation:      STATE CERTIFIED REAL ESTATE APPRAISER                                          Designation:
                Expiration Date of License or Certification:     12/20/2022                                      Expiration Date of License or Certification:
                Inspection of Subject:            Interior & Exterior      Exterior Only        None             Inspection of Subject:            Interior & Exterior                  Exterior Only            None
                Date of Inspection:      February 3, 2021                                                        Date of Inspection:
                                                          Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                        Form GPRES2AD — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE                                                                          3/2007

Case: 21-50915                               Doc# 9-2                     Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                                                     Page 43 of
                                                                                       63
   Client              Richard Pierce                                                                                                                    File No. 21-013
   Property Address    194 Lantz Drive
   City                Morgan Hill                                                   County Santa Clara                                       State CA           Zip Code 95037
   Appraiser           Michael J.Barcells

    APPRAISAL AND REPORT IDENTIFICATION

       This Report is one of the following types:

           Appraisal Report         (A written report prepared under Standards Rule             2-2(a) , pursuant to the Scope of Work, as disclosed elsewhere in this report.)

           Restricted               (A written report prepared under Standards Rule        2-2(b) , pursuant to the Scope of Work, as disclosed elsewhere in this report,
           Appraisal Report         restricted to the stated intended use by the specified client or intended user.)




     Comments on Standards Rule 2-3
     I certify that, to the best of my knowledge and belief:
     — The statements of fact contained in this report are true and correct.
     — The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting conditions and are my personal, impartial, and unbiased professional
     analyses, opinions, and conclusions.
     — Unless otherwise indicated, I have no present or prospective interest in the property that is the subject of this report and no personal interest with respect to the parties involved.
     — Unless otherwise indicated, I have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject of this report within the three-year
     period immediately preceding acceptance of this assignment.
     — I have no bias with respect to the property that is the subject of this report or the parties involved with this assignment.
     — My engagement in this assignment was not contingent upon developing or reporting predetermined results.
     — My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or direction in value that favors the cause of the
     client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly related to the intended use of this appraisal.
     — My analyses, opinions, and conclusions were developed, and this report has been prepared, in conformity with the Uniform Standards of Professional Appraisal Practice that were
     in effect at the time this report was prepared.
     — Unless otherwise indicated, I have made a personal inspection of the property that is the subject of this report.
     — Unless otherwise indicated, no one provided significant real property appraisal assistance to the person(s) signing this certification (if there are exceptions, the name of each
     individual providing significant real property appraisal assistance is stated elsewhere in this report).




     Comments on Appraisal and Report Identification
     Note any USPAP related issues requiring disclosure and any State mandated requirements:
     I have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject of this report within
     the three-year period immediately preceeding the acceptance of this assignment.

     Exposure time = 30 to 360 days. This is estimated length of time that the property interest being appraised would have been offered
     on the market prior to the hypothetical consummation of a sale at market value on the effective date of the appraisal. As a result of
     the "National Emergency Concerning the Novel Coronavirus Desease (COVID-19) Outbreak", which came in effect before the
     effective date of this Appraisal Report, and, the governor of California re-imposing a "Stay at Home Order", exposure time can be
     very difficult to estimate until the real estate industry is able to perform and function effectively going forward.

     FUTURE MARKET CONDITIONS:

     Effect of Novel Coronavirus (COVID-19)

     On March 13, 2020, the United States Government declared a "National Emergency Concerning the Novel Coronavirus Disease
     (COVID-19) Outbreak", which came in effect before the effective date of this Appraisal Report. In addition, the governor of California
     imposed a "Stay at Home Order". This appraisal report was performed persuant the the Uniform Standards of Professional
     Appraisal Practice ("USPAP") and was based on information and comparable sales available on and prior to February 3, 2021, the
     effective date of this report. At this time, the effect of COVID-19 on the future value of the subject property is unknown and not
     possible to predict, however, the current market appears robust with multiple offers and bidding situations taking place.




     APPRAISER:                                                                                       SUPERVISORY or CO-APPRAISER (if applicable):



     Signature:                                                                                       Signature:
     Name: Michael J.Barcells                                                                         Name:
               STATE CERTIFIED REAL ESTATE APPRAISER
     State Certification #: AR015021                                                                  State Certification #:
     or State License #:                                                                              or State License #:
     State: CA          Expiration Date of Certification or License: 12/20/2022                       State:             Expiration Date of Certification or License:
     Date of Signature and Report: February 16, 2021                                                  Date of Signature:
     Effective Date of Appraisal: February 3, 2021
     Inspection of Subject:           None           Interior and Exterior  Exterior-Only             Inspection of Subject:          None          Interior and Exterior      Exterior-Only
     Date of Inspection (if applicable): February 3, 2021                                             Date of Inspection (if applicable):

                                                       Form ID14 — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                        Doc# 9-2                    Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                                       Page 44 of
                                                                               63
                                                   Market Conditions Graph Addendum
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                     County Santa Clara                          State CA   Zip Code 95037
    Appraiser          Michael J.Barcells




                                                                                                                              Time frame is from January
                                                                                                                              2020 to December 2020

                                                                                                                              Area: Morgan Hill

                                                                                                                              Property Type: Residential

                                                                                                                              Square Feet Total is 3000+




                                                                                                                              Time frame is from January
                                                                                                                              2020 to January 2021

                                                                                                                              Area: Morgan Hill

                                                                                                                              Property Type: Residential

                                                                                                                              Square Feet Total is 3000+




                                            Form PICLG2 — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                Page 45 of
                                                                     63
                             Santa Clara County Property Profile




                      Form SCNLGL — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915   Doc# 9-2        Filed: 07/09/21 Entered: 07/09/21 17:17:34                            Page 46 of
                                              63
                                                                        Location Map
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                     County Santa Clara                          State CA   Zip Code 95037
    Appraiser          Michael J.Barcells




                                            Form MAP.LOC — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                Filed: 07/09/21 Entered: 07/09/21 17:17:34                                             Page 47 of
                                                                     63
                                                                        Flood Map
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                  County Santa Clara                          State CA    Zip Code 95037
    Appraiser          Michael J.Barcells




                                        Form MAP.FLOOD — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2              Filed: 07/09/21 Entered: 07/09/21 17:17:34                                             Page 48 of
                                                                   63
                                                              Neighborhood Aerial Map
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                     County Santa Clara                          State CA   Zip Code 95037
    Appraiser          Michael J.Barcells




                                            Form MAP.LOC — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                Filed: 07/09/21 Entered: 07/09/21 17:17:34                                             Page 49 of
                                                                     63
                                                  Parcel Map




                      Form SCNLGL — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915   Doc# 9-2        Filed: 07/09/21 Entered: 07/09/21 17:17:34                            Page 50 of
                                              63
                                                                                           Building Sketch
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                                             County Santa Clara                      State CA   Zip Code 95037
    Appraiser          Michael J.Barcells




                                                                                   5.
                                              12'




                                                                     '
                                                                  32                  3   2'
                                                             5.
                                                      2'




                                                                                               6'




                                                                                                                                                                   11'
                                                                                                                                                    11'
                                                                                                                                 8'
                50'




                                                                                                                                                  23'
                                                                                          7'




                                                                                                                                             3'
                                                                              9'
                                   4'




                                        7'
                                                                         7'




                                                                    3   2'
                                                                                     5.




                                                                 5.
                                                                                          32
                                                                                             '




                                                                                                        1.5'
                                                            4'




                                                                                                4'




                                                                                                                                  8'
                                                    16.5'




                                                                                                                                                  25'
                                                                                                                       Laundry
                                                                                          23'




                                                                                                                                        4'
                                                                                                                3.5'




                                             Form SKT.BldSkI — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                            Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                           Page 51 of
                                                                                 63
                                                                        Building Sketch
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                       County Santa Clara                           State CA   Zip Code 95037
    Appraiser          Michael J.Barcells




                                            Form SKT.BldSkI — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                 Filed: 07/09/21 Entered: 07/09/21 17:17:34                                               Page 52 of
                                                                      63
                                                                    Subject Photo Page
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                      County Santa Clara                           State CA       Zip Code 95037
    Appraiser          Michael J.Barcells

                                                                                                                                      Subject Front
                                                                                                                                194 Lantz Drive
                                                                                                                                Sales Price N/A
                                                                                                                                GLA           4,670
                                                                                                                                Total Rooms 10
                                                                                                                                Total Bedrms 4
                                                                                                                                Total Bathrms 5.0
                                                                                                                                Location      Coyote Valley
                                                                                                                                View          Pastoral Hills
                                                                                                                                Site          1.97 Acres/Level
                                                                                                                                Quality       Good
                                                                                                                                Age           26




                                                                                                                                Subject Rear




                                                                                                                                     Subject Street




                                            Form PIC4x6.SR — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                 Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                     Page 53 of
                                                                      63
                                                                Subject's Interior Photo
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                      County Santa Clara                           State CA       Zip Code 95037
    Appraiser          Michael J.Barcells

                                                                                                                                      Living Room
                                                                                                                                194 Lantz Drive
                                                                                                                                Sale Price  N/A
                                                                                                                                GLA         4,670
                                                                                                                                Total Rooms 10
                                                                                                                                Bedrooms    4
                                                                                                                                Bathrooms 5.0
                                                                                                                                Location    Coyote Valley
                                                                                                                                View        Pastoral Hills
                                                                                                                                Site        1.97 Acres/Level
                                                                                                                                Quality     Good
                                                                                                                                Age         26




                                                                                                                                   Subject's Kitchen




                                                                                                                                   Subject's Kitchen




                                            Form PIC4x6.SI — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                 Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                   Page 54 of
                                                                      63
                                                            Subject Interior Photo Page
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                      County Santa Clara                           State CA       Zip Code 95037
    Appraiser          Michael J.Barcells

                                                                                                                                      Dining Room
                                                                                                                                194 Lantz Drive
                                                                                                                                Sales Price N/A
                                                                                                                                G.L.A.        4,670
                                                                                                                                Tot. Rooms 10
                                                                                                                                Tot. Bedrms. 4
                                                                                                                                Tot. Bathrms. 5.0
                                                                                                                                Location      Coyote Valley
                                                                                                                                View          Pastoral Hills
                                                                                                                                Site          1.97 Acres/Level
                                                                                                                                Quality       Good
                                                                                                                                Age           26




                                                                                                                                  Subject's Bedroom




                                                                                                                                 Subject's Hall Bath




                                            Form PIC4x6.SI — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                 Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                     Page 55 of
                                                                      63
                                                            Subject Interior Photo Page
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                      County Santa Clara                           State CA       Zip Code 95037
    Appraiser          Michael J.Barcells

                                                                                                                                    Master Bedroom
                                                                                                                                194 Lantz Drive
                                                                                                                                Sales Price N/A
                                                                                                                                G.L.A.        4,670
                                                                                                                                Tot. Rooms 10
                                                                                                                                Tot. Bedrms. 4
                                                                                                                                Tot. Bathrms. 5.0
                                                                                                                                Location      Coyote Valley
                                                                                                                                View          Pastoral Hills
                                                                                                                                Site          1.97 Acres/Level
                                                                                                                                Quality       Good
                                                                                                                                Age           26

                                                                                                                                            Wet Bar Area




                                                                                                                                       Master Bath




                                                                                                                                    Master Retreat




                                            Form PIC4x6.SI — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                 Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                     Page 56 of
                                                                      63
                                                            Subject Interior Photo Page
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                      County Santa Clara                           State CA       Zip Code 95037
    Appraiser          Michael J.Barcells

                                                                                                                                      Family Room
                                                                                                                                194 Lantz Drive
                                                                                                                                Sales Price N/A
                                                                                                                                G.L.A.        4,670
                                                                                                                                Tot. Rooms 10
                                                                                                                                Tot. Bedrms. 4
                                                                                                                                Tot. Bathrms. 5.0
                                                                                                                                Location      Coyote Valley
                                                                                                                                View          Pastoral Hills
                                                                                                                                Site          1.97 Acres/Level
                                                                                                                                Quality       Good
                                                                                                                                Age           26




                                                                                                                                      Wet Bar Area




                                                                                                                                 Lower Bath-Laundry




                                            Form PIC4x6.SI — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                 Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                     Page 57 of
                                                                      63
                                                            Subject Interior Photo Page
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                      County Santa Clara                           State CA       Zip Code 95037
    Appraiser          Michael J.Barcells

                                                                                                                                  Subject's Bedroom
                                                                                                                                194 Lantz Drive
                                                                                                                                Sales Price N/A
                                                                                                                                G.L.A.        4,670
                                                                                                                                Tot. Rooms 10
                                                                                                                                Tot. Bedrms. 4
                                                                                                                                Tot. Bathrms. 5.0
                                                                                                                                Location      Coyote Valley
                                                                                                                                View          Pastoral Hills
                                                                                                                                Site          1.97 Acres/Level
                                                                                                                                Quality       Good
                                                                                                                                Age           26




                                                                                                                                      Ensuite Bath




                                                                                                                                  Subject's Laundry




                                            Form PIC4x6.SI — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                 Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                     Page 58 of
                                                                      63
                                                                Photograph Addendum
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                     County Santa Clara                          State CA   Zip Code 95037
    Appraiser          Michael J.Barcells




                                                                                                                              SUBJECT'S BEDROOM




                                                                                                                              ENSUITE BATH




                                            Form PICLG2 — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                Filed: 07/09/21 Entered: 07/09/21 17:17:34                                             Page 59 of
                                                                     63
                                                                Photograph Addendum
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                     County Santa Clara                          State CA   Zip Code 95037
    Appraiser          Michael J.Barcells




                                                                                                                              SUBJECT'S PERGOLA




                                                                                                                              SUBJECT'S PASTORAL
                                                                                                                              HILL VIEWS




                                            Form PICLG2 — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                Filed: 07/09/21 Entered: 07/09/21 17:17:34                                             Page 60 of
                                                                     63
                                                                Comparable Photo Page
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                      County Santa Clara                           State CA       Zip Code 95037
    Appraiser          Michael J.Barcells

                                                                                                                                   Comparable 1
                                                                                                                                1158 Teresa Lane
                                                                                                                                Proximity     4.44 Miles SE
                                                                                                                                Sale Price    1,950,000
                                                                                                                                GLA           4,972
                                                                                                                                Total Rooms 12
                                                                                                                                Total Bedrms 5
                                                                                                                                Total Bathrms 5.0
                                                                                                                                Location      Llagas Road
                                                                                                                                View          Wooded Hills
                                                                                                                                Site          2.22 Acres/Sloping
                                                                                                                                Quality       Good
                                                                                                                                Age           23




                                                                                                                                   Comparable 2
                                                                                                                                18510 Castle Hill Drive
                                                                                                                                Proximity     4.08 Miles SE
                                                                                                                                Sale Price    1,855,000
                                                                                                                                GLA           4,027
                                                                                                                                Total Rooms 10
                                                                                                                                Total Bedrms 4
                                                                                                                                Total Bathrms 3.1
                                                                                                                                Location      Castle Hill Estates
                                                                                                                                View          Valley-City Lights
                                                                                                                                Site          1.85 Acres/Sloping
                                                                                                                                Quality       Good
                                                                                                                                Age           40-Updated




                                                                                                                                   Comparable 3
                                                                                                                                193 Lantz Drive
                                                                                                                                Proximity     0.05 Miles SE
                                                                                                                                Sale Price    1,675,000
                                                                                                                                GLA           3,556
                                                                                                                                Total Rooms 9
                                                                                                                                Total Bedrms 4
                                                                                                                                Total Bathrms 3.1
                                                                                                                                Location      Coyote Valley
                                                                                                                                View          Pastoral Hills
                                                                                                                                Site          2.72 Acres/Level
                                                                                                                                Quality       Good
                                                                                                                                Age           43-Remodel




                                            Form PIC4x6.CR — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                 Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                     Page 61 of
                                                                      63
                                                                Comparable Photo Page
    Client             Richard Pierce
    Property Address   194 Lantz Drive
    City               Morgan Hill                                      County Santa Clara                           State CA       Zip Code 95037
    Appraiser          Michael J.Barcells

                                                                                                                                   Comparable 4
                                                                                                                                1740 Llagas Road
                                                                                                                                Proximity     4.49 Miles SE
                                                                                                                                Sale Price    1,400,000
                                                                                                                                GLA           3,821
                                                                                                                                Total Rooms 10
                                                                                                                                Total Bedrms 4
                                                                                                                                Total Bathrms 3.0
                                                                                                                                Location      Llagas Valley
                                                                                                                                View          Wooded Hills
                                                                                                                                Site          4.97 Acres/Sloping
                                                                                                                                Quality       Good
                                                                                                                                Age           42-Updated




                                                                                                                                   Comparable 5
                                                                                                                                1135 Deana Court
                                                                                                                                Proximity     4.25 Miles SE
                                                                                                                                Sale Price    1,890,000
                                                                                                                                GLA           4,072
                                                                                                                                Total Rooms 10
                                                                                                                                Total Bedrms 5
                                                                                                                                Total Bathrms 3.1
                                                                                                                                Location      Llagas Valley Acres
                                                                                                                                View          Wooded Hills
                                                                                                                                Site          1.069 Acres
                                                                                                                                Quality       Good
                                                                                                                                Age           31-Updated




                                                                                                                                   Comparable 6
                                                                                                                                275 Caldwell Court
                                                                                                                                Proximity     0.53 Miles SE
                                                                                                                                Sale Price    1,850,000
                                                                                                                                GLA           2,530
                                                                                                                                Total Rooms 8
                                                                                                                                Total Bedrms 4
                                                                                                                                Total Bathrms 3.0
                                                                                                                                Location      Coyote Valley
                                                                                                                                View          Pastoral Hills
                                                                                                                                Site          2.04 Acres/Level
                                                                                                                                Quality       Good
                                                                                                                                Age           43-Remodel




                                            Form PIC4x6.CR — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915                  Doc# 9-2                 Filed: 07/09/21 Entered: 07/09/21 17:17:34                                                     Page 62 of
                                                                      63
                                       Appraiser's Certification




                      Form SCNLGL — "WinTOTAL" appraisal software by a la mode, inc. — 1-800-ALAMODE

Case: 21-50915   Doc# 9-2        Filed: 07/09/21 Entered: 07/09/21 17:17:34                            Page 63 of
                                              63
